Case 3:15-md-02670-JLS-MDD Document 1987 Filed 09/19/19 PageID.134783 Page 1 of 6




   1   Laurence D. King (SBN 206423)
       Mario M. Choi (SBN 243409)
   2   KAPLAN FOX & KILSHEIMER LLP
       350 Sansome Street, Suite 400
   3   San Francisco, CA 94104
       Telephone: 415-772-4700
   4   Facsimile: 415-772-4707
       Email: lking@kaplanfox.com
   5   Email: mchoi@kaplanfox.com
   6   Attorneys for The Affiliated Foods Plaintiffs
   7   [Additional Counsel Appear on Signature Page]
   8
   9                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
 10
 11    IN RE: PACKAGED SEAFOOD                         Case No: 3:15-md-2670-JLS-MDD
       PRODUCTS ANTITRUST LITIGATION
 12                                                    Judge: Hon. Janis L. Sammartino
 13
       This Document Relates To:                       NOTICE OF MOTION AND
 14                                                    MOTION TO EXCLUDE
       (1) Affiliated Foods, Inc., et al. v. Tri-      TESTIMONY OF DENNIS W.
 15    Union Seafoods LLC, et al., 3:15-md-            CARLTON
       02670-JLS-MDD
 16
       (2) CVS Pharmacy, Inc. v. Bumble Bee            DATE:     [TBD]
 17    Foods, LLC, et al., 3-17-cv-02154-JLS-          TIME:     [TBD]
       MDD                                             JUDGE:    Janis L. Sammartino
 18
       (3) SpartanNash Company v. Tri-Union            CTRM:     4D
 19    Seafoods, LLC, et al., 3:18-cv-02366-JLS-
       MDD
 20
       (4) Winn-Dixie Stores, Inc. et al. v.
 21    Bumble Bee Foods, LLC, et al., 3:16-cv-
       00017-JLS-MDD
 22
 23
 24
 25
 26
 27
 28
       MOTION TO EXCLUDE CARLTON TESTIMONY                              15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 1987 Filed 09/19/19 PageID.134784 Page 2 of 6




   1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE that, at a date and time to be set as the Court
   3   determines to be appropriate before the Honorable Janis L. Sammartino in Courtroom
   4   4D of the United States District Court for the Southern District of California,
   5   Affiliated Foods Inc., Alex Lee, Inc., Associated Foods Stores, Inc., Associated
   6   Grocers of New England, Inc., Associated Grocers, Inc., Bashas’ Inc., Big Y Foods,
   7   Inc., Brookshire Brothers, Inc., Brookshire Grocery Company, Certco, Inc., CVS
   8   Pharmacy, Inc., Dollar Tree Distribution. Inc., Greenbrier International, Inc., Family
   9   Dollar Stores, Inc., Family Dollar Services, LLC., Fareway Stores, Inc., The Golub
 10    Corporation, Giant Eagle, Inc., Kmart Corporation, K-VA-T Food Stores, Inc., Mark
 11    Glassman, Inc., McLane Company, Inc., Meadowbrook Meat Company, Inc.,
 12    Merchants Distributors, LLC., Schnuck Markets, Inc., SpartanNash Company, URM
 13    Stores, Inc., Western Family Foods, Inc., Woodman’s Food Market, Inc., and 99
 14    Cents Only Stores LLC (the “Affiliated Foods Plaintiffs”), and Winn-Dixie Stores,
 15    Inc. and Bi-Lo Holding, LLC (the “Winn-Dixie Plaintiffs”) will move, pursuant to
 16    Rules 104(a), 403, and 702 of the Federal Rules of Evidence, to exclude the testimony
 17    of Dr. Dennis W. Carlton concerning: (1) the multiple regression models of Dr. Keith
 18    B. Leffler as being “measured with error” or having an “errors-in-variables” problem
 19    (Carlton Report ¶¶ 63, 120-22), and (2) Dr. Carlton’s multiple regression model using
 20    certain instrumental variables and quarterly indicator variables (Carlton Report ¶¶
 21    131-37, Table 2), because these portions of Dr. Carlton’s testimony are unreliable and
 22    not helpful to the trier of fact in accordance with Daubert v. Merrell Dow
 23    Pharmaceuticals, Inc., 509 U.S. 579 (1993), and will only confuse the trier of fact.
 24          This motion is supported by declarations of Dr. Keith B. Leffler and Gregory
 25    K. Arenson and exhibits to them and the accompanying Memorandum of Points and
 26    Authorities.
 27
 28
       MOTION TO EXCLUDE CARLTON TESTIMONY                              15-MD-2670-JLS-MDD
                                                 1
Case 3:15-md-02670-JLS-MDD Document 1987 Filed 09/19/19 PageID.134785 Page 3 of 6




   1   Dated: September 19, 2019     Respectfully submitted,
   2                                 KAPLAN FOX & KILSHEIMER LLP
   3                                 By: /s/ Laurence D. King
                                             Laurence D. King
   4
                                     Laurence D. King (SBN 206423)
   5                                 Mario M. Choi (SBN 243409)
                                     350 Sansome Street, Suite 400
   6                                 San Francisco, CA 94104
                                     Telephone: 415-772-4700
   7                                 Facsimile: 415-772-4707
                                     Email: lking@kaplanfox.com
   8                                 Email: mchoi@kaplanfox.com
   9                                 Robert N. Kaplan
                                     Gregory K. Arenson
 10                                  Elana Katcher
                                     Matthew P. McCahill
 11                                  850 Third Avenue, 14th Floor
                                     New York, NY 10022
 12                                  Telephone: (212) 687-1980
                                     Facsimile: (212) 687-7714
 13                                  Email: rkaplan@kaplanfox.com
                                     Email: garenson@kaplanfox.com
 14                                  Email: ekatcher@kaplanfox.com
                                     Email: mmccahill@kaplanfox.com
 15
                                     ALSTON & BIRD LLP
 16                                  Valarie C. Williams
                                     B. Parker Miller
 17                                  James B. Cash
                                     1201 West Peachtree Street
 18                                  Atlanta, GA 30309
                                     Telephone: (404) 881-7000
 19                                  Facsimile: (404) 881-7777
                                     Email: valarie.williams@alston.com
 20                                  Email: parker.miller@alston.com
                                     Email: james.cash@alston.com
 21
                                     ANDERSON KILL, P.C.
 22                                  Lawrence Kill
                                     Linda Gerstel
 23                                  1251 Avenue of the Americas
                                     New York, NY 10020
 24                                  Telephone: (212) 278-1722
                                     Facsimile: (212) 278-1733
 25                                  Email: lkill@andersonkill.com
                                     Email: lgerstel@andersonkill.com
 26
 27
 28
       MOTION TO EXCLUDE CARLTON TESTIMONY                       15-MD-2670-JLS-MDD
                                             2
Case 3:15-md-02670-JLS-MDD Document 1987 Filed 09/19/19 PageID.134786 Page 4 of 6



                                     HAJJAR PETERS, LLP
   1                                 Johnny K. Merritt
                                     3144 Bee Cave Road
   2                                 Austin, TX 78746
                                     Telephone: (512) 637-4956
   3                                 Facsimile: (512) 637-4958
                                     Email: jmerritt@legalstrategy.com
   4
   5                                 MARCUS & SHAPIRA LLP
                                     Bernard D. Marcus
   6                                 Moira C. Cain-Mannix
                                     Erin Gibson Allen
   7                                 One Oxford Center, 35th Floor
                                     Pittsburgh, PA 15219
   8                                 Telephone: (412) 471-3490
                                     Facsimile: (412) 391-8758
   9                                 Email: marcus@marcus-shapira.com
                                     Email: cain-mannix@marcus-shapira.com
 10                                  Email: allen@marcus-shapira.com
 11                                  MAURIELLO LAW FIRM, APC
                                     Thomas D. Mauriello
 12                                  1181 Puerta Del Sol, #120
                                     San Clemente, CA 92673
 13                                  Telephone: (949) 542-3555
                                     Facsimile: (949) 606-9690
 14                                  Email: tomm@maurlaw.com
 15                                  THE COFFMAN LAW FIRM
                                     Richard L. Coffman
 16                                  First City Building
                                     505 Orleans St., Fifth Floor
 17                                  Beaumont, TX 77701
                                     Telephone: (409) 833-7700
 18                                  Facsimile: (866) 835-8250
                                     Email: rcoffman@coffmanlawfirm.com
 19
                                     WILLIAMS MONTGOMERY & JOHN, LTD.
 20                                  Eric R. Lifvendahl
                                     233 S. Wacker Drive, Suite 6100
 21                                  Chicago, IL 60606
                                     Telephone: (312) 443-3230
 22                                  Facsimile: (312) 630-8530
                                     Email: ERL@willmont.com
 23
                                     Attorneys for The Affiliated Foods Plaintiffs
 24
 25
 26
 27
 28
       MOTION TO EXCLUDE CARLTON TESTIMONY                          15-MD-2670-JLS-MDD
                                              3
Case 3:15-md-02670-JLS-MDD Document 1987 Filed 09/19/19 PageID.134787 Page 5 of 6




   1                                 AHERN AND ASSOCIATES, P.C.
   2                                 By: /s/ Patrick J. Ahern
                                             Patrick J. Ahern
   3
                                     Patrick J. Ahern
   4                                 Mark Hamill
                                     Ahern and Associates, P.C.
   5                                 8 South Michigan Avenue
                                     Suite 3600
   6                                 Chicago, IL 60603
                                     Telephone: (312) 404-3760
   7                                 Email: patrick.ahern@ahernandassociatespc.com
   8
                                     Attorneys for Plaintiffs Winn-Dixie Stores, Inc.
   9                                 and Bi-Lo Holding, LLC
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       MOTION TO EXCLUDE CARLTON TESTIMONY                          15-MD-2670-JLS-MDD
                                              4
Case 3:15-md-02670-JLS-MDD Document 1987 Filed 09/19/19 PageID.134788 Page 6 of 6




   1                             SIGNATURE ATTESTATION
   2         Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I hereby
   3   certify that authorization for filing this document has been obtained from the each of
   4   the other signatories shown above, and that all signatories have authorized placement
   5   of their electronic signature on this document.
   6
       Dated: September 19, 2019                      By: /s/ Lawrence D. King
   7
   8                                                  Attorney for The Affiliated Foods
                                                      Plaintiffs
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       MOTION TO EXCLUDE CARLTON TESTIMONY                               15-MD-2670-JLS-MDD
                                                  5
